oe 4
AO 245B Rev, —_ Judgment in a Criminal Petty Case (Modified) : Page | of 1

UNITED STATES DISTRICT COURT
‘SOUTHERN DISTRICT OF CALIFORNIA

United States of America ~. (JUDGMENT IN A CRIMINAL CASE
Vv. . . (For Offenses Committed On or After November 1, 1987)

_ Jonathan Ismael Arias-Fuentes Case Number: 3:19-mj-24458

 

Karen M Stevens
Defendant's Attorney

 
 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 91694298
. NOV 27 2019
_ THE DEFENDANT: -
pleaded guilty to count(s) 1 of Complaint - CLEAR US DISTHIG| COURT
SOUTREAN DISTAICT OF CATIFORNITA
() was found guilty to count(s) BY DEPUTY

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense , Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) - 1
_ [] The defendant has been found not guilty on count(s)
CL] Count(s) dismissed on the motion of the United States..
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be...
imprisoned for a term of:

 

/ “
C.TIMESERVED  ~— | days

I Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

Cl Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attomey of any material change in the defendant's economic circumstances.

receiv LL)

DUSM (

U

Wednesday, November 27, 2019
Date of Imposition of Sentence

Fag

Rete sha STANLEYA BOONE
ED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 3:1 9-mj-24458 ok

 

 

 
